Citation Nr: 0118635	
Decision Date: 07/17/01    Archive Date: 07/24/01

DOCKET NO.  96-42 832	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to service connection for A low back disability.


REPRESENTATION

Appellant represented by:	Eldon E. Nygaard, Esq.


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel



INTRODUCTION

The veteran had active service from August 1959 to August 
1962.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1996 rating decision from the Sioux 
Falls, South Dakota, Department of Veterans Affairs (VA) 
Medical and Regional Office Center (RO), which found that new 
and material evidence, sufficient to reopen the veteran's 
claim for service connection for a low back disorder, had 
been submitted.  The RO then found that the evidence of 
record preponderated against the claim.  

This claim was first addressed by the Board in January 1998.  
The Board noted that the record contained two conflicting 
medical opinions regarding the etiology of the veteran's back 
disorder.  Therefore, the Board remanded the claim to the RO 
for further development to include obtaining medical records 
and a VA fee-basis examination by an orthopedist.  

By letter in January 1998, the RO contacted the veteran and 
requested that he provide the names and addresses of all non-
VA medical providers who had treated him for his low back 
disorder.  The RO also requested that the veteran identify 
any VA medical facilities that had provided such treatment.  
By completion of a VA Form 21-4142, the veteran identified a 
private facility in February 1998, and the RO contacted that 
facility in March 1998 to obtain any medical records.  The 
veteran was informed that this action had been taken.  A VA 
fee-basis orthopedic examination was conducted in May 1998 by 
H.L.A., M.D.  

In October 1998, the Board again considered the veteran's 
claim.  The Board found that the veteran's low back disorder 
did not have its onset during service or for many years after 
service, and was not otherwise shown to be of service origin.  
The Board found that the evidence preponderated against the 
veteran's claim and denied entitlement to service connection 
of a low back disorder as not incurred in or aggravated by 
the veteran's active military service.  

In a Joint Motion for Remand and to Stay Further Proceedings, 
filed in August 1999, the parties requested a remand of the 
veteran's claim for consideration by the Board of the 
favorable medical opinions of M.E.R., M.D.  In an August 1999 
Order, the United States Court of Appeals for Veterans Claims 
(known as the United Stated Court of Veterans Appeals prior 
to March 11, 1999) (hereinafter, "the Court ") vacated the 
Board decision and remanded the veteran's claim for further 
action.  

In April 2000, the Board found that the most probative 
evidence of record disassociates the veteran's current back 
disability from his period of service and, again, denied 
entitlement to service connection for a low back disorder.  

In a Joint Motion for Remand and to Stay Further Proceedings, 
filed in January 2001, the parties requested a remand for the 
Board to provide adequate reasons and bases and to address 
the favorable evidence and opinions of Dr. M.E.R.  In a 
February 2001 Order, the Court granted the parties motion and 
vacated the Board decision, remanding it to the Board for 
further action.  

In a statement, received by the Board in April 2001, the 
veteran's representative stated that the veteran did not wish 
to have a personal hearing before a Member of the Board and 
indicated that all relevant and available evidence was 
contained in the record, and no further development was 
requested or required.  

As discussed in the previous Board decisions, the veteran's 
claim for service connection for a low back disorder had been 
previously denied by the RO in May 1970, May 1994, and 
October 1994, and by the Board in January 1988.  
In the February 1996 rating decision, the RO found that new 
and material evidence had been submitted and reopened the 
claim for a decision on the merits.  The Board will not now 
readdress whether new and material evidence has been 
submitted, but will proceed directly to consideration of the 
merits of the veteran's claim for service connection for a 
low back disability.  


FINDINGS OF FACT

1. All facts pertinent to the veteran's claims have been 
fully developed for purposes of adjudication.

2.  A low back disability was not present at service 
entrance.

3.  A chronic low back disability did not have its onset in 
service, and is not otherwise shown to be related thereto.  


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1111, 1131, 1137, 
1153, 5107 (West 1991); Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-576, § 4, 114 Stat. 2096, 2098-
99 (2000) (to be codified as amended at 38 U.S.C. § 5107); 38 
C.F.R. §§ 3.303, 3.306 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran's enlistment physical examination in August 1959 
showed no abnormalities of the spine.  A physical examination 
in May 1960 reported no abnormalities of the spine.  In 
August 1960, the veteran reported a "snap" in his back 
while playing softball.  He stated that he had similar 
trouble with his back for the previous two months, but to a 
lesser degree.  The physician noted an impression of back 
strain, and the veteran was placed on light duty for a few 
days.  The service medical records contain no further 
complaints, diagnoses, or opinions of back pain or pathology.  
The veteran's separation medical examination in May 1962 
showed no abnormalities of the spine.  On a report of medical 
history, completed at the same time, the veteran reported no 
history of arthritis or rheumatism. 

The veteran was hospitalized from March to April 1970 after 
an accidental injury to his right thumb three weeks prior to 
admission.  The veteran also complained of intermittent 
recurrent lower lumbar pain.  X-ray examination showed 
spondylosis at L5 with a partial lumbarization of the first 
sacral segment.  The hospital records contained no complaints 
or opinion that the veteran's lower back pain had commenced 
during or was related to his military service.  The veteran 
did report a previous trauma to his thumb in 1962 during 
military service.  An outpatient treatment record, dated four 
days before admission to the hospital noted a history 
of chronic back pain.  

X-ray examination of the thoracic and lumbosacral spine in 
September 1974 was essentially normal.  Medical records show 
treatment for rheumatoid arthritis, of the shoulders, wrists, 
and ankles beginning in 1976, with no complaints of back pain 
or pathology.  A complaint of back pain was noted in January 
1979.  

The veteran was hospitalized from March to April 1979 for 
alcohol addiction. A history of low back pain since an injury 
in 1960 was given. A secondary diagnosis of lower back pain 
with spondylolisthesis at L5 with degenerative bone disease 
was noted.  

The veteran next complained of lumbosacral pain in February 
1985, following a slip on ice.  An assessment of sciatica was 
reported.  The veteran was seen on follow-up in March 1985 
and X-ray examination showed spondylolysis with 
spondylolisthesis.  A complaint of back pain was again noted 
in September 1985.  X-ray examination in January 1986 was 
unchanged since February 1985.  In February 1986, the veteran 
was seen with complaints of back pain, with a history of a 
slip on the ice in February 1985.  An assessment of probable 
disc problem was reported.  

The veteran was hospitalized in March 1986 with a diagnosis 
of chronic lower back pain syndrome.  The veteran related a 
history of an injury during service in 1961.  He stated that 
he did well until 1969, when he experienced a re-injury to 
his back.  Following treatment in 1969, the veteran again did 
well until 1985 when he sustained a fall on the ice at home.  
In May 1986 the veteran underwent a fusion of L4-S1 and a 
nerve root decompression at L5-S1.  

In a statement, received in February 1987, H.J., for whom the 
veteran had worked in the late 1950s and most of the 1960s, 
except for his period of military service, stated that after 
returning from service, the veteran complained of back 
problems.  H.J. stated that he did not know when the veteran 
injured his back.  

In a statement, received in May 1987, the veteran stated that 
no X-ray was requested when he injured his back in 1960.  He 
reported that he did not care about his physical condition 
until entering an alcohol treatment program.  He noted that 
that was when "the back problems came on strong."  

In a letter, addressed to the veteran's Congressman's office, 
received in March 1994, the veteran stated that he injured 
his back while on military maneuvers in Germany in 1960.  He 
stated that he continued to perform his duties and did not 
complain about his back.  He further stated that he developed 
a drinking problem about the time of his injury and any pain 
was dulled by alcohol.  

In a letter, received in May 1994, J.W. a friend of the 
veteran, stated that the veteran started having serious back 
problems, "as far back as the early sixties."  J.W. noted 
that she had known the veteran all her life and the veteran's 
back problems continued to get worse.  

The veteran was initially examined by Dr. M.E.R. in September 
1994.  The veteran reported a history of injury to his back 
in 1959 during military service.  Dr. M.E.R. noted a history 
of a fusion in 1986.  X-ray examination showed some grade 2 
spondylolisthesis with some spurring.  Dr. M.E.R. stated that 
the veteran "probably has developed some degree of spinal 
stenosis, secondary to his injury and surgery."  Dr. M.E.R. 
concluded that, based on the veteran's history, this was a 
service-connected injury.  

In a February 1995 clarification to his September 1994 
letter, Dr. M.E.R. stated that he thoroughly reviewed the 
veteran's VA and "PHS" records.  Dr. M.E.R. stated that, 
after reviewing these medical records, the veteran's 
spondylolisthesis "most probably" was a condition present 
at the time of enlistment.  Dr. M.E.R. further stated that 
this condition was "probably" aggravated by the injury 
sustained in 1960.  Dr. M.E.R. noted that the veteran had no 
report of back problems prior to that time, and had 
intermittent problems since that time.  

The RO requested a medical opinion from a Chief of Staff of 
the VA Medical Center (MC). In January 1996.  Dr. A.G.S., 
M.D. noted that he had reviewed the veteran's claims file, 
including his military records and the February 1995 report 
of Dr. M.E.R.  The physician reported a history of injury 
in August 1960 with no further military records of treatment 
for lower back pain.  The veteran underwent a fusion of L4-5, 
S1 and laminectomy with decompression at L5-S1 in May 1986.  

Dr. A.G.S. stated that the veteran's August 1960 injury 
appeared to be an acute and transitory condition and noted 
the lack of documentation until 1970 of any lower back pain.  
Dr. A.G.S. indicated that most people with spondylolisthesis 
have the condition since childhood and an acute 
spondylolisthesis would result in more pain/symptoms than 
seen in the veteran.  The physician concluded that the 
condition was not incurred in or significantly aggravated by 
the veteran's military service.  He based this conclusion on 
the single episode of back pain during service and the lack 
of documentation of back pain until 1970.  Dr. A.G.S. opined 
that it was not reasonably probable or remotely possible that 
the veteran's current lower back pain condition was a 
manifestation of the low back strain, for which the veteran 
was treated in August 1960.  

In February 1997, Dr. M.E.R. wrote in response to the opinion 
of Dr. A.G.S.  Dr. M.E.R. stated that the spondylolysis was 
developmental and was present when the veteran entered 
military service.  Dr. M.E.R. stated that it was "most 
likely" that the 1960 injury was related to some instability 
of the lower back.  Dr. M.E.R. felt that the veteran's 
history of intermittent problems from 1960 to 1970 were 
consistent with his injury and findings.  Dr. M.E.R. stated 
that "I would be unable to state definitely that had he [the 
veteran] not had the injury in 1960, that he would not have 
problems, but it is my impression, based on his history, this 
is related to his current symptomatology."  

In a March 1998 letter, Dr. M.E.R. stated that he felt that 
the veteran entered into service with spondylolysis, which 
"probably predisposed to his injury."  Dr. M.E.R. also 
stated that the injury was probably an aggravation of the 
pre-existing condition.  

A VA fee basis orthopedic examination was conducted in May 
1998 by H.L.A., M.D., who also reviewed of the veteran's 
records.  Dr. H.L.A. referred to the August 1960 injury (both 
by the veteran's report and by medical record), following 
which the veteran was on light duty for approximately three 
days and then returned to regular work.  The veteran reported 
continued back problems from August 1960 to August 1962, when 
he was discharged from service.  Following discharge, the 
veteran worked odd jobs and obtained some training in 
operating heavy equipment.  The veteran stated that he could 
not do the work due to his continuing back pain.  He reported 
that he sought treatment in 1969 because of pain in his back.  
The veteran underwent treatment for his alcoholism in 1979.  
He noted continued intermittent back pain.  

On physical examination, Dr. H.L.A. noted well-healed 
incisions, mild tenderness, and good motion.  Dr. H.L.A. 
reported the veteran's history of intermittent lower back 
pain since the injury in 1996, but noted that there was no 
medical record of any further evaluation or complaints of 
back pain until the late 1960s or early 1970s.  Dr. H.L.A. 
stated that as the veteran had a grade 1 or grade 2 
spondylolisthesis, such probably occurred in his youth or 
teenage years.  Dr. H.L.A. did not believe that such was the 
result of a fracture at the time of the August 1960 injury, 
as that would have resulted in excruciating pain and 
discomfort.  Dr. H.L.A. stated that, "I would have a hard 
time relating the 1 incident while he was running in a 
softball game to his current back problems."  

Dr. H.L.A. specifically noted review of the opinions of Drs. 
M.E.R. and A.G.S.  Dr. H.L.A. stated that:
The fact that there was no evidence of any medical 
evaluation for his back problem for approximately 
10 years, and then for another 10 years he had 
intermittent problems and it was close to 25-26 
years before he underwent disk surgery and a back 
fusion would make it rather difficult for me to 
relate his current back problem, back to the 
original injury while playing softball in 1960.  


II. Analysis

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in the line of duty coincident with 
military service, or if pre-existing such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. 
§§ 3.303, 3.303.  Where certain diseases, such as arthritis, 
are manifested to a compensable degree within the initial 
post-service year, service connection may be granted on a 
presumptive basis.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).

When a disability is not initially manifested during service 
or within an applicable presumptive period, service 
connection may nevertheless be granted for any 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in or aggravated by service.  
See 38 U.S.C.A. § 1113(b) (West 1991); 38 C.F.R. § 3.303(d).  

The Board observes that recently enacted legislation has 
eliminated the concept of a well-grounded claim and redefined 
the obligations of VA with respect to the duty to assist.  
VCAA Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 5106, 
5107). 

In the instant case, by previous remand from the Board, the 
veteran was requested to identify all VA and non-VA medical 
care providers, who had treated him for his low back 
disorder.  An attempt to obtain private medical records was 
undertaken by the RO.  The record contains numerous VA and 
non-VA medical treatment records.  Also pursuant to the 
January 1998 Remand, the veteran was scheduled and attended a 
May 1998 VA orthopedic examination for the express purpose of 
obtaining an opinion as to any connection between the 
veteran's current back disability and any incident of his 
active military service.  The veteran, through his 
representative has specifically stated that no further 
relevant evidence is available and has requested that the 
Board proceed with a decision in this matter.  In view of the 
foregoing, the Board finds that the veteran will not be 
prejudiced by a decision on the merits of his claim without 
remand to the RO, and that a remand for adjudication by the 
RO would only serve to further delay resolution of the 
veteran's claim.  VCAA, Pub. L. No 105-475, §§ 3(a), 4, 114 
Stat. 2096, 2097-2099 (2000) (to be codified at 38 U.S.C. § 
5103A, 5107).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  
VCAA, Pub. L. No. 106-576, § 4, 114 Stat. 2096, 2098-99 
(2000) (to be codified as amended at 38 U.S.C. § 5107); 
38 C.F.R. § 3.102 (2000).

The Board notes that there is some evidence of record 
suggesting that the veteran's spondylolysis pre-existed his 
active military service.  Every veteran shall be presumed in 
sound condition except for defects noted when examined 
and accepted for service.  Clear and unmistakable evidence 
that the disability manifested in service existed before 
service will rebut the presumption. A preexisting injury or 
disease will be considered to have been aggravated by active 
service, where there is an increase in disability during such 
service, unless there is a specific finding that the increase 
in disability is due to the natural progress of the disease.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  In the instant 
case, no abnormalities of the spine were reported on the 
veteran's enlistment physical examination.  Dr. M.E.R. opined 
that the veteran's spondylolisthesis "most probably" 
existed prior to enlistment.  Dr. A.G.S. also noted that most 
people with spondylolisthesis have had the condition since 
childhood.  These opinions do not constitute clear and 
unmistakable evidence that the veteran's back condition 
existed before service and the presumption of sound condition 
is for application.  

The veteran's service medical records contain a single 
complaint of lower back pain in August 1960.  There are no 
records of the veteran seeking follow-up care during the 
remaining two years of his active military service nor any 
further complaints of back pain or pathology.  The record 
does contain complaints of other conditions after August 
1960, including laceration in the eye area and tonsillitis, 
but no further mention of any pain or other symptoms of the 
back.  The veteran made no report at separation of any back 
pain and no diagnosis of any back pathology was noted on 
separation from active service.

The first medical record indicating complaints of lower back 
pain post-service is in 1970, more than seven years after 
discharge from service.  The veteran reported intermittent 
recurrent lower back pain, but made no mention of this 
condition existing since his injury during service.  It 
should be noted that the veteran did mention injury to his 
thumb during service.  Although the veteran was hospitalized 
in 1970 for both the injury to his thumb and lower back pain, 
he mentioned only that his thumb injury was connected to 
service.  There is no indication in the hospital records of 
any connection whatsoever of the back condition in 1970 to 
any incident of the veteran's active military service, 
including the August 1960 lumbar strain.  

The veteran contends that his alcoholism prior to 1970 
prevented him from either realizing that his back pain had 
continued or from seeking treatment for this condition.  
First, the Board notes that the veteran continued to abuse 
alcohol until 1979, but first sought treatment for back pain 
in 1970.  Second, even in this condition, the veteran 
reported during hospitalization in 1970 that his thumb had 
been injured during service, but failed to mention that his 
back had been injured.  Third, the veteran did not begin 
seeking regular treatment for his back until 1985, six years 
after he ceased drinking and after a fall on ice.  

The first diagnosis of spondylolisthesis of record is in 
1979, during hospitalization for alcohol addiction, more than 
fifteen years after discharge from service.  X-ray 
examination of the lumbosacral spine in 1974 was normal, but 
by 1979 the X-ray showed the degenerative bone condition and 
spondylolisthesis.

The veteran has submitted two statements from individuals, 
who knew him during the 1960s, in support of his contention 
that his back symptomatology continued after the August 1960 
inservice single complaint.  H.J. specifically stated that he 
did not know how the veteran had injured his back, but that 
after returning from service, the veteran complained of back 
pain.  There is no indication in the statement of H.J. that 
the veteran reported that he had injured himself during 
service, only that after service the veteran had back 
complaints.  The Board notes that this statement was written 
in February 1987, many years after the purported ongoing 
complaints.  J.W. indicated that the veteran began have back 
problems sometime in the early 1960s.  The veteran was 
discharged from service in 1962.  This statement provides no 
basis to assume that the veteran's back problems began during 
service.  In addition, as noted above, this statement was 
offered many years after the purported complaints of back 
problems.  As laymen, these individuals lack the medical 
expertise to attribute the recollected back complaints to any 
current low back disability. Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1994).

In the February 1995 report, Dr. M.E.R. stated that "His 
record does not reflect that he had any back problems prior 
to that [August 1960 incident].  Since that time, he has had 
intermittent problems which could be consistent with his 
findings." Dr. M.E.R. relies on the medical records in 
showing that prior to 1960 the veteran had no back 
complaints, and bases his conclusion that the veteran had 
intermittent problems since that date on the veteran's 
reports.  The second part of Dr. M.E.R.'s opinion can be 
based on nothing but the veteran's report as there are no 
medical records to show the ongoing back problems since the 
August 1960 lumbar strain, excepting complaints in 1970, 
1974, and 1979 with ongoing complaints not being recorded 
until after an injury in 1985.

Dr. M.E.R. and Dr. A.G.S. both defined spondylolisthesis and 
spondylolysis and the connection between the two conditions.  
Spondylolisthesis is the slipping of one vertebra 
onto another, most often preceded by the developmental defect 
of spondylolysis.  Dr. M.E.R. opined that the veteran's 
spondylolisthesis most probably existed prior to the 
veteran's enlistment and was aggravated by the August 1960 
lumbar strain.  However, this opinion is contradicted by the 
lack of such findings on the 1970 and 1974 X-ray 
examinations, conducted many years after this supposed 
aggravation.  The Board also notes that any condition of the 
veteran's back did not require ongoing treatment and surgery 
until after a fall in 1985.  

The veteran first reported to a medical professional that his 
current back condition was related to his inservice lumbar 
strain in 1979 during hospitalization for alcohol abuse.  
Although the record shows the veteran received treatment in 
1970, had an X-ray in 1974, and had ongoing medical treatment 
for rheumatoid arthritis beginning in 1976, he failed to ever 
mention on those treatment occasions a history of back pain 
since the August 1960 incident.  During hospitalization in 
March 1986, the veteran specifically reported that he did 
well after his inservice complaints until re-injury in 1969 
and again did well until the injury in 1985.  This history is 
more consistent with the medical reports of record, which 
show an episode of lumbar strain during service with no 
sequelae, and no further complaints until subsequent injury.  

Dr. M.E.R., upon whose opinion the veteran relies in support 
of his claim, did not examine the veteran until September 
1994, more than 30 years after the veteran's discharge from 
service.  At that time, Dr. M.E.R. provided an opinion based 
solely on the veteran's reported history of back pain since 
1959 that the veteran's current condition was service-
connected.  However, the veteran's report of events in 
unsupported by the medical evidence.  Dr. M.E.R. amended his 
opinion in February 1995 after review of the veteran's VA 
records and other medical records.  In the February 1995 
report, Dr. M.E.R. stated that "His record does not reflect 
that he had any back problems prior to that.  Since that 
time, he has had intermittent problems which could be 
consistent with his findings." 

Unlike the opinion of Dr. M.E.R., the opinion of Dr. A.G.S. 
was based specifically in the medical records.  Dr. A.G.S. 
noted the lack of any further treatment during military 
service following the single complaint of back pain.  Dr. 
A.G.S. reported that had the August 1960 injury caused an 
acute spondylolisthesis, the veteran would have had more pain 
or symptoms.  The medical reports record no further symptoms 
until 1970.  

Dr. M.E.R. responded to the opinion of Dr. A.G.S. by 
substantially altering his previous opinion.  Dr. M.E.R. now 
opined that the veteran's injury was related to some 
instability in the veteran's lower back, whereas previously 
Dr. M.E.R. stated that the injury had aggravated the pre-
existing spondylolysthesis.  Further, although Dr. M.E.R. had 
provided a definition of the distinction between 
spondylolysthesis and spondylolysis, he used the two 
interchangeably, first stating in February 1995 that the 
veteran spondylolisthesis pre-existed service and was 
aggravated by the 1960 incident, and then in February 1997 
stating that the spondylolysis pre-existed service and led to 
1960 incident due to some instability in the back.  These two 
opinions, although reaching the same conclusion, depend on 
different medical bases.  Further, the Board notes that Dr. 
M.E.R. again specifically relies on the veteran's reported 
history of symptoms from 1960 onward in reaching the 
conclusion that the veteran's current condition is service-
connected.  

Significantly, Dr. H.L.A. reviewed the medical records and 
considered the history provided by the veteran of ongoing 
back problems.  After review of both the objective and 
subjective evidence Dr. H.L.A. stated that he would have a 
hard time relating the single incident during service to the 
veteran's continuing back difficulties.  Dr. H.L.A. 
specifically cited the lack of medical evidence for 
approximately 10 years after the initial complaint of back 
pain in 1960 and the 25+-year period prior to the necessity 
for the back surgery.  As noted in detail above, the opinion 
of Dr. M.E.R. is contradictory in itself and cannot be based 
on any medical record evidence, as none exists.  Dr. M.E.R. 
engages in speculation as to when the veteran's 
spondylolisthesis, not diagnosed until 1979 commenced.  Dr. 
H.L.A.'s opinion is based solely on objective evidence and 
not conjecture as to what might have happened.  

The Board has considered all of the evidence of record and 
finds that the lack of inservice complaints of continuing low 
back pain, the absence of any complaint of low back pain 
since service during hospitalization in 1970, the essentially 
normal X-ray examination in 1974, as well as the opinions of 
Dr. A.G.S. and H.L.A. preponderate against the veteran's 
unsupported reports of pain since the August 1960 lumbar 
strain, statements of H.J. and J.W., and the opinion of Dr. 
M.E.R. The Board notes that the evidence consists of more 
than just the medical opinions discussed above,  and the 
Board must consider whether the evidence as a whole is in 
equipoise or preponderates against the claim.  The veteran, 
through his representative argues that his statements and the 
opinion of Dr. M.E.R. should be accorded at least equivalent 
weight as the opinions of Drs. A.G.S. and H.L.A.  However, 
these pieces of the evidentiary record cannot be viewed in a 
vacuum.  The Board must consider the evidence as a whole.  
The evidence in favor of the veteran's claim is primarily 
based on accounts of post-service low back pain provided many 
years later, which are not consistent with contemporaneous 
medical records.  The evidence in favor of the veteran's 
claim is not equivalent in adjudicatory weight to the 
complete lack of complaints or diagnoses between 1960 and 
1970 and the opinions of Drs. H.L.A. and A.G.S.  As the 
preponderance of the evidence is against the claim, the 
appeal is denied. 38 U.S.C.A. §§ 1111, 1131, 1137, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.306.






ORDER

Entitlement to service connection for a low back disability 
is denied.  




		
	WAYNE M. BRAEUER
	Member, Board of Veterans' Appeals



 

